Order entered February 19, 2020




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-01525-CV

 D MAGAZINE PARTNERS, L.P. D/B/A D MAGAZINE F/K/A MAGAZINE LIMITED
          PARTNERS, L.P., AND ALLISON MEDIA, INC., Appellants

                                                V.

                           JANAY BENDER ROSENTHAL, Appellee

                        On Appeal from the 134th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-14-01346

                                               ORDER
        Although twice ordered to file her portion of the reporter’s record, court reporter Vielica

Dobbins has yet to comply. Because this accelerated appeal cannot proceed without a complete

appellate record, we ORDER Ms. Dobbins to file her portion of the record no later than March

2, 2020. We caution Ms. Dobbins that failure to comply may result in an order that she not sit as

a court reporter until this record is filed.

        We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Dale B.

Tillery, Presiding Judge of the 134th Judicial District Court; Tina Thompson, Official Court

Reporter for the 134th Judicial District Court; Ms. Dobbins; and, the parties.

                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE